Case: 14-50669      Document: 00513130752         Page: 1    Date Filed: 07/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 14-50669                           July 27, 2015
                                                                            Lyle W. Cayce
FRED FLORES,                                                                     Clerk


                                                 Plaintiff-Appellant

v.

RALPH LOPEZ, Sheriff; SID L. HARLE, Judge; RAYMOND SABASTIAN
DELEON, Attorney; MARGARET G. MONTEMAYOR; SYLVIA A.
QUESADA, Court Reporter,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CV-500


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Fred Flores, Texas prisoner # 1411161, seeks leave to proceed in forma
pauperis (IFP) in his appeal of the dismissal of his 42 U.S.C. § 1983 action
claiming he was wrongfully convicted of aggravated sexual assault of a child
and denied access to the courts. The district court determined alternatively
(1) that it lacked subject matter jurisdiction to consider the claims under



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50669     Document: 00513130752     Page: 2   Date Filed: 07/27/2015


                                  No. 14-50669

§ 1983; (2) that if the claims were construed under 28 U.S.C. § 2254, the district
court lacked jurisdiction because Flores failed to obtain this court’s
authorization before filing the successive application; and (3) that the claims
were meritless and time barred. The court denied Flores’s motion for leave to
proceed IFP on appeal for the same reasons and certified that the appeal was
not taken in good faith.
     By moving for leave to proceed IFP, Flores is challenging the district
court’s certification that his appeal was not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a)(5). A motion
for leave to proceed IFP on appeal “must be directed solely to the trial court’s
reasons for the certification decision.” Baugh, 117 F.3d at 202.
     Flores does not contest the district court’s reasons for dismissing the
complaint and certifying that the appeal was not taken in good faith.
Accordingly, he has abandoned any challenge to the certification decision, see
Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987), and failed to demonstrate that his “appeal involves legal points arguable
on their merits,” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
quotation marks and citation omitted). Because he has not shown that his
appeal involves a nonfrivolous issue, we deny his motion to proceed IFP and
dismiss the appeal as frivolous. See Baugh, 117 F.3d at 202 & n.24; Howard,
707 F.2d at 220; 5TH CIR. R. 42.2. We also deny the motion for appointment of
counsel.
     Both the district court’s dismissal of Flores’s complaint and our dismissal
of his appeal as frivolous count as strikes for purposes of 28 U.S.C. § 1915(g).
See Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015). We caution Flores that,
if he accumulates three strikes, he will not be able to proceed IFP in any civil




                                        2
    Case: 14-50669     Document: 00513130752     Page: 3   Date Filed: 07/27/2015


                                  No. 14-50669

action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).
     MOTIONS DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        3